 

Exhibit 10.2a

  

SECOND AMENDMENT TO THE SHAREHOLDER AGREEMENT

 

This Second Amendment to the Shareholder Agreement is made and entered into on
this 26 day of June, 2017, by and between Weyco Group, Inc. (Weyco) and
Seraneuse Pty Ltd (Venner).

 

WHEREAS, the parties wish to amend the Dividend Policy in the Shareholder
Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Section 13.5 is hereby amended:

 

Effective 01/01/2017, the annual dividend for a given calendar year shall be
limited to 50% of net profits after taxation of such year, excluding unrealized
foreign exchanges gains (losses). Dividends will be paid out annually, no
earlier than February 28th and no later than March 31st of each year, relating
to the previous year’s earnings, provided that:

 

Florsheim Australia is current on all royalty and interest payments to Weyco
Group, Inc.; and

 

The loan between Florsheim Australia and Weyco Group, Inc. does not exceed $4.0
million U.S. dollars as of the date the dividend is paid.

 



Dividends shall be calculated in the same manner as the example dividend
calculation attached hereto in EXHIBIT A.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
the Shareholder Agreement, to be effective as of the date first written above.

 

  By: /s/ John Wittkowske     Weyco Group, Inc.         By: /s/ David Venner    
Seraneuse Pty Ltd

 



 

 

 

EXHIBIT A

 

EXAMPLE DIVIDEND CALCULATION

 



2016  FAL   FAPL   FSA   GROUP                    Net Profit / (Loss) After
Taxation                  1,545,977                        Unrealized FX
Gain/(Loss)   615,204    -    124,967       Statutory Tax Rate   30%   15% 
 28%      Unrealized FX Gain/(Loss) after Tax   430,643    -    89,976  
 520,619                        Adjusted Net Profit / (Loss) After Taxation 
                1,025,358                        Dividend Rate                
 50%                       Dividend                  512,679 

 



 



 

 

